

	

		II

		109th CONGRESS

		1st Session

		S. 1272

		IN THE SENATE OF THE UNITED STATES

		

			June 20, 2005

			Mr. Nelson of Nebraska

			 introduced the following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 46, United States Code, and

		  title II of the Social Security Act to provide benefits to certain individuals

		  who served in the United States merchant marine (including the Army Transport

		  Service and the Naval Transport Service) during World War II.

	

	

		1.Short titleThis Act may be cited as the

			 Belated Thank You to the Merchant

			 Mariners of World War II Act of 2005.

		2.Monthly benefit for

			 World War II merchant mariners and survivors under title 46, United States

			 Code

			(a)Monthly

			 benefitChapter 112 of title

			 46, United States Code, is amended—

				(1)by inserting after the table of sections

			 the following new subchapter heading:

					

						IVeterans’ burial

				and cemetery

				benefits

						;

					and(2)by adding at the end the following new

			 subchapter:

					

						IIMonthly

				benefit

							11205.Monthly

				benefit

								(a)PaymentThe Secretary of Veterans Affairs shall pay

				to each person issued a certificate of honorable service pursuant to section

				11207(b) of this title a monthly benefit of $1,000.

								(b)Surviving

				spouses

									(1)Payment to

				surviving spousesThe

				Secretary of Veterans Affairs shall pay to the surviving spouse of each person

				issued a certificate of honorable service pursuant to section 11207(b) of this

				title a monthly benefit of $1,000.

									(2)ExclusionNo benefit shall be paid under paragraph

				(1) to a surviving spouse of a person issued a certificate of honorable service

				pursuant to section 11207(b) unless the surviving spouse was married to such

				person for no less than 1 year.

									(c)Exemption from

				taxationPayments of benefits

				under this section are exempt from taxation as provided in section 5301(a) of

				title 38.

								11206.Qualified

				serviceFor purposes of this

				subchapter, a person shall be considered to have engaged in qualified service

				if, between December 7, 1941, and December 31, 1946, the person—

								(1)was a member of the United States merchant

				marine (including the Army Transport Service and the Naval Transport Service)

				serving as a crewmember of a vessel that was—

									(A)operated by the War Shipping Administration

				or the Office of Defense Transportation (or an agent of such Administration or

				Office);

									(B)operated in waters other than—

										(i)inland waters;

										(ii)the Great Lakes; and

										(iii)other lakes, bays, and harbors of the

				United States;

										(C)under contract or charter to, or property

				of, the Government of the United States; and

									(D)serving the Armed Forces; and

									(2)while serving as described in paragraph

				(1), was licensed or otherwise documented for service as a crewmember of such a

				vessel by an officer or employee of the United States authorized to license or

				document the person for such service.

								11207.Documentation of

				qualified service

								(a)Application for

				service certificateA person

				seeking benefits under section 11205 of this title shall submit an application

				for a service certificate to the Secretary of Transportation, or in the case of

				personnel of the Army Transport Service or the Naval Transport Service, the

				Secretary of Defense.

								(b)Issuance of

				service certificateThe

				Secretary who receives an application under subsection (a) shall issue a

				certificate of honorable service to the applicant if, as determined by that

				Secretary, the person engaged in qualified service under section 11206 of this

				title and meets the standards referred to in subsection (d) of this

				section.

								(c)Timing of

				documentationA Secretary

				receiving an application under subsection (a) shall act on the application not

				later than 1 year after the date of that receipt.

								(d)Standards

				relating to serviceIn making

				a determination under subsection (b), the Secretary acting on the application

				shall apply the same standards relating to the nature and duration of service

				that apply to the issuance of honorable discharges under section 401(a)(1)(B)

				of the GI Bill Improvement Act of 1977 (38 U.S.C. 106 note).

								11208.DefinitionsIn this subchapter, the term surviving

				spouse has the meaning given such term in section 101 of title 38,

				except that in applying the meaning in this subchapter, the term

				veteran shall include a person who performed qualified service as

				specified in section 11206 of this title.

							11209.Authorization of

				appropriationsThere are

				authorized to be appropriated to the Secretary of Veterans Affairs such sums as

				may be necessary for the purpose of carrying out this

				subchapter.

							.

				(b)Conforming

			 amendmentsSubsection (c) of

			 section 11201 of title 46, United States Code, is amended—

				(1)in paragraph (1), by striking

			 chapter and inserting subchapter; and

				(2)in paragraph (2), by striking

			 chapter the second place it appears and inserting

			 subchapter.

				(c)Clerical

			 amendmentsThe table of

			 sections at the beginning of chapter 112 of title 46, United States Code, is

			 amended—

				(1)by inserting at the beginning the following

			 new item:

					

						

							Subchapter I—Veterans’

				burial and cemetery

				benefits

						

						;

					and(2)by adding at the end the following new

			 items:

					

						

							Subchapter II—Monthly

				benefit

							11205. Monthly

				benefit.

							11206. Qualified

				service.

							11207. Documentation of

				qualified service.

							11208. Definitions.

							11209. Authorization of

				appropriations.

						

						.

				(d)Effective

			 dateSubchapter II of chapter

			 112 of title 46, United States Code, as added by subsection (a) of this

			 section, shall take effect with respect to payments for periods beginning on or

			 after the date of the enactment of this Act, regardless of the date of

			 application for benefits.

			3.Benefits for World War

			 II merchant mariners under title II of the Social Security Act

			(a)BenefitsSection 217(d) of the Social Security Act

			 (42 U.S.C. 417(d)) is amended by adding at the end the following new

			 paragraph:

				

					(3)The term active military or naval

				service includes the service, or any period of forcible detention or

				internment by an enemy government or hostile force as a result of action

				against a vessel described in subparagraph (A), of a person who—

						(A)was a member of the United States merchant

				marine (including the Army Transport Service and the Naval Transport Service)

				serving as a crewmember of a vessel that was—

							(i)operated by the War Shipping Administration

				or the Office of Defense Transportation (or an agent of such Administration or

				Office);

							(ii)operated in waters other than—

								(I)inland waters;

								(II)the Great Lakes; and

								(III)other lakes, bays, and harbors of the

				United States;

								(iii)under contract or charter to, or property

				of, the Government of the United States; and

							(iv)serving the Armed Forces; and

							(B)while serving as described in subparagraph

				(A), was licensed or otherwise documented for service as a crewmember of such a

				vessel by an officer or employee of the United States authorized to license or

				document the person for such

				service.

						.

			(b)Effective

			 dateThe amendment made by

			 subsection (a) shall apply only with respect to benefits for months beginning

			 on or after the date of the enactment of this Act.

			

